Citation Nr: 0909105	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-29 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability as secondary to left ankle disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability as secondary to left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1978 to July 1978.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a December 2006 
rating decision of the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in February 2008 when it was remanded for a 
videoconference hearing before the Board.  In October 2008, 
the Veteran was afforded a videoconference hearing before the 
undersigned.  A transcript of that hearing is of record.  At 
the videoconference hearing, the undersigned granted a 
request to hold the case in abeyance 90 days for the 
submission of additional evidence.  38 C.F.R. § 20.709.  That 
period of time has lapsed and no additional evidence has been 
received.  Hence, the claim will be considered on the basis 
of the current record.


FINDINGS OF FACT

1.  An unappealed March 2002 rating decision, in pertinent 
part, denied service connection for a right knee disability 
and a left knee disability, both as secondary to service-
connected left ankle disability, both on the basis that there 
was no medical evidence of a current disability related to 
service-connected left ankle disability.

2.  Unappealed March 2003 and May 2005 rating decisions 
declined to reopen the claim of service connection for a left 
knee disability as secondary to left ankle disability.

3.  Evidence received since the March 2002 rating decision 
includes evidence that is neither cumulative to, nor 
redundant of, the evidence previously of record and raises a 
reasonable possibility of substantiating the claim of service 
connection for a right knee disability as secondary to left 
ankle disability.

4.  Evidence received since the May 2005 rating decision 
includes evidence that is neither cumulative to, nor 
redundant of, the evidence previously of record and raises a 
reasonable possibility of substantiating the claim of service 
connection for a left knee disability as secondary to left 
ankle disability.

5.  The Veteran's current right knee and left knee 
disabilities are not shown to have been caused or aggravated 
by his service-connected left ankle disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim seeking service connection for a right knee disability 
as secondary to left ankle disability may be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).

2.  New and material evidence has been received, and the 
claim seeking service connection for a left knee disability 
as secondary to left ankle disability may be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Service connection for a right knee disability as 
secondary to left ankle disability is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.310 (2008).

4.  Service connection for a left knee disability as 
secondary to left ankle disability is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the appeal to reopen the claims of service 
connection for a right knee disability and a left knee 
disability, inasmuch as the determination below constitutes a 
full grant of that portion of the claims, there is no reason 
to belabor the impact of the VCAA on these matters, since any 
error in notice timing is harmless.

Regarding the underlying claims of service connection for 
right and left knee disabilities, the Veteran was advised of 
VA's duties to notify and assist in the development of the 
claims prior to the initial adjudication of his claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  July 
2006 and June 2007 letters explained the evidence necessary 
to substantiate his claims, the evidence VA was responsible 
for providing, and the evidence he was responsible for 
providing.  In compliance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the June 2007 letter informed the 
Veteran of disability rating and effective date criteria.

The Veteran's service treatment records (STRs) were 
previously associated with his claims file; pertinent post-
service medical records have been secured.  The RO arranged 
for a VA examination in July 2008.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist also met.  Accordingly, the Board will 
address the merits of the claims.

II.  Claims to Reopen

Generally, a claim which has been denied by an unappealed RO 
decision may not thereafter be reopened and allowed based on 
the same record.  38 U.S.C.A. § 7105(c).  However, under 38 
U.S.C.A. § 5108, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Right Knee

By an unappealed rating decision in March 2002, the RO (in 
pertinent part) denied service connection for a right knee 
disability as secondary to service-connected left ankle 
disability on the basis that there was no medical evidence of 
a current right knee disability related to service-connected 
left ankle disability.  Evidence considered at that time 
included: a January 1980 rating decision that granted service 
connection for a left ankle disability; STRs dated from March 
1978 to July 1978; VA outpatient treatment records dated from 
March 2000 through January 2002; private treatment records 
dated from September 2000 through January 2001; and an 
October 2001 VA examination report with January 2002 
addendum.  The STRs are silent for a right knee disability.  
The VA outpatient treatment records note the Veteran's 
complaints of right knee pain and findings of normal X-rays 
(August 2000) and normal range of motion (July 2001).  The 
private treatment records are silent for a right knee 
disability.  The VA examination report notes a diagnosis of 
knee pain; in the addendum to the examination report the VA 
examiner opined that the Veteran's knee pain did not appear 
to be related to or aggravated by his service-connected left 
ankle disability.

Evidence received since the March 2002 rating decision 
includes a July 2008 VA examination report which notes 
findings of pain with right knee motion and valgus stress, 
and subpatellar click on flexion and extension.

This evidence received since March 2002 is neither cumulative 
nor redundant of the evidence previously of record.  At the 
time of the March 2002 rating decision, the evidence did not 
show that the Veteran had any objective findings of a current 
right knee disability.  The evidence received since March 
2002 is new in that it was not previously of record.  It is 
material in that it specifically relates to unestablished 
facts necessary to substantiate the claim for service 
connection (i.e., current disability) and also raises a 
reasonable possibility of substantiating the claim.  
Resolving all doubt in favor of the Veteran, new and material 
evidence has been received, and the claim may be, and is, 
reopened.

B.  Left Knee

By an unappealed rating decision in May 2005, the RO (in 
pertinent part) declined to reopen the claim of service 
connection for a left knee disability as secondary to left 
ankle disability on the basis that there was no medical 
evidence of a current disability related to service-connected 
left ankle disability.  Evidence considered at that time 
included: a January 1980 rating decision that granted service 
connection for a left ankle disability; STRs dated from March 
1978 to July 1978; VA outpatient treatment records dated from 
March 2000 through April 2005; private treatment records 
dated from September 2000 through December 2004; an October 
2001 VA examination report with January 2002 addendum; and a 
February 2003 VA examination report.  The STRs are silent for 
a left knee disability.  The VA outpatient treatment records 
note the Veteran's complaints of left knee pain and findings 
of normal X-rays (August 2000), normal range of motion (July 
2001) and normal bone scan (September 2001).  The private 
treatment records note the Veteran's complaints of left knee 
pain but are negative for objective findings of a left knee 
disability.  The 2001 VA examination report notes a diagnosis 
of knee pain; in the addendum to the examination report the 
VA examiner opined that the Veteran's knee pain did not 
appear to be related to or aggravated by his service-
connected left ankle disability.  The 2003 VA examination 
report notes findings of normal X-rays of the left knee.

Evidence received since the May 2005 rating decision includes 
a July 2008 VA examination report which notes findings of 
internal derangement, chondromalacia patella, left knee. 

This evidence received since May 2005 is neither cumulative 
nor redundant of the evidence previously of record.  At the 
time of the May 2005 rating decision, the evidence did not 
show that the Veteran had any objective findings of a current 
left knee disability.  The evidence received since May 2005 
is new in that it was not previously of record.  It is 
material in that it specifically relates to unestablished 
facts necessary to substantiate the claim for service 
connection (i.e., current disability) and also raises a 
reasonable possibility of substantiating the claim.  
Resolving all doubt in favor of the Veteran, new and material 
evidence has been received, and the claim may be, and is, 
reopened.

II.  De Novo Review

Adjudication of the Veteran's claims does not end with the 
determination that new and material evidence has been 
received.  The Board must now adjudicate the merits of the 
underlying service connection claims.  [Notably, the Veteran 
is not prejudiced by the Board's addressing these matters de 
novo upon reopening of the claims without returning the 
claims for the RO's initial de novo consideration of the 
reopened claims, because the RO has already done so.  See 
August 2008 supplemental statement of the case.] Upon 
reopening, the presumption that the additional evidence is 
credible without regard to other evidence of record no longer 
applies.

The August 2008 VA medical opinion also notes following 
opinion by the examiner:

After careful review of the claim file 
medical records, physical evaluation of 
the veteran, and review of the radiology 
reports past and present it is this 
examiner's opinion the veteran's right 
knee condition was less likely than not 
caused by the injury to the left ankle 
that occurred in June 1979.  In addition 
there is no clinical or diagnostic 
evidence to indicate that the right knee 
condition was caused by the service-
connected left ankle disorder and or was 
abnormally worsened to a degree of 
severity not normally expected by the 
service-connected left ankle disorder.

The VA examiner further opined:
After careful review of the claim file 
medical records which shows the first 
complaints and treatment for left knee 
condition 20 years after the ankle 
injury, orthopedic consultations, MRI 
findings, physical therapy sessions, and 
veteran statements; it is this examiner's 
opinion that the current internal 
derangement and chondromalacia patella of 
the left knee was less likely than not 
caused by the injury to the left ankle in 
1979.  There is a 20 year gap of silence 
in the medical treatment records for 
complaints of left knee pain following 
the left ankle injury.  Radiographic 
evidence of left knee pathology is absent 
until MRI 2003, 24 years after injury to 
the left ankle in service.  After careful 
review of the claim file medical records 
as noted above it is this examiner's 
opinion the veteran's current left knee 
condition is less likely than not caused 
by the left ankle disorder and/or was 
abnormally worsened to a degree of 
severity not normally expected by the 
service-connected left ankle disorder.

Right and left knee disabilities were not manifested in 
service, and the Veteran does not allege otherwise.  His 
claims for service connection for these disabilities are 
premised on a theory of causality attributing the knee 
disabilities to his service-connected left ankle disability.  
However, as noted above, the VA examiner specifically found 
that the Veteran's right and left knee disabilities are not 
related to his military service, and were not caused or 
aggravated by his service-connected left ankle disability.  
There is no competent (medical) evidence to the contrary.  
Therefore, service connection for right and left knee 
disabilities as secondary to service-connected left ankle 
disability is not warranted.

The Board has considered the Veteran's statements to the 
effect that his current knee disabilities were caused by his 
service-connected left ankle disability.  However, as a 
layperson, he is not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Notably, the nexus 
question presented by the Veteran's allegations in these 
matters is one that is eminently medical in nature.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  It 
is not shown in the record, nor does the he allege, that the 
Veteran has the medical training or expertise to competently 
address this question.  As noted previously, there is no 
medical opinion supporting his claim, and he does not cite to 
any medical texts or treatises. 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's 
claims.  Accordingly, they must be denied.


ORDER

The appeal to reopen a claim of service connection for right 
knee disability as secondary to left ankle disability is 
granted; however, service connection for right knee 
disability as secondary to left ankle disability is denied on 
de novo review.

The appeal to reopen a claim of service connection for left 
knee disability as secondary to left ankle disability is 
granted; however, service connection for left knee disability 
as secondary to left ankle disability is denied on de novo 
review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


